Citation Nr: 0928384	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-03 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for ankylosing spondylitis.  


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1984 to September 
1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the Department 
of Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO). 


FINDING OF FACT

The Veteran's ankylosing spondylitis was not present during 
service, nor was it manifest within one year of the Veteran's 
active duty service.  


CONCLUSION OF LAW

The Veteran's ankylosing spondylitis was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic.  Continuity is also required 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  Certain disabilities are presumed to be service 
connected if evidence of the disease manifests itself to a 
degree of 10 percent within one year of the end of the 
Veteran's service; arthritis is one of the chronic conditions 
subject to this presumption.  38 C.F.R. §§ 3.307, 3.309.  The 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers from 
a disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in-service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  In this case, the Veteran claims that 
the ankylosing spondylitis from which he suffers was 
misdiagnosed when he was in active service.  His claim for 
compensation must be denied, however, as there is no 
competent medical evidence of an in-service incurrence or 
aggravation of his disability.  

The Board notes that the Veteran is currently suffering from 
ankylosing spondylitis, "a form of rheumatoid arthritis that 
affects the spine."  Thurber v. Brown, 5 Vet. App. 119, 120 
(1993) (citing Dorland's Illustrated Medical Dictionary 1566 
(27th ed. 1988)).  This diagnosis was initially made by a 
private doctor in September 1998, and it was confirmed in a 
September 2004 VA compensation and pension examination.  

The evidence does not show, however, that the Veteran's 
disability was incurred in or aggravated by service.  The 
Veteran claims that he was seen by an Air Force doctor at 
Eaker AFB in 1988 for recurring back pain.  He states that 
the Air Force physician incorrectly diagnosed his condition 
as "back pain" or muscle strain when he was actually 
suffering from the more serious and specific condition of 
ankylosing spondylitis.  The nature of the visit and the 
diagnosis cannot be confirmed, however, as the Veteran's 
service treatment records for this period are missing (a fact 
discussed below in greater detail).  The Board notes that in 
cases where service treatment records are missing, there is a 
heightened obligation to assist the appellant in the 
development of the case, a heightened obligation to explain 
findings and conclusions, and a heightened duty to consider 
carefully the benefit of the doubt rule.  See Washington v. 
Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer 
v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).

As such, for the purpose of this appeal, the Board accepts 
the Veteran's statement that he was treated for back pain in 
1988 as being true.  In a June 2004 statement, the Veteran 
contends that while he was diagnosed in that 1988 episode as 
having back pain or muscle strain, he in fact had ankylosing 
spondylitis.  He alleges that this condition that he suffers 
from today has been continuous but was misdiagnosed in 
service.  While the Board will accept that the Veteran was 
seen in service for back pain, the Veteran is not competent 
to testify as to the etiology and continuity of his claimed 
disability.  To the extent that the Veteran speaks to what 
his original diagnosis should have been, the Board finds that 
he is not competent to do so and will not consider his 
testimony for this purpose.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

More important are the intervening years between the 
Veteran's in-service occurrence of back pain and his later 
formal diagnosis of ankylosing spondylitis where the Veteran 
did not report suffering from back pain.  The Veteran denied 
suffering from back pain in his August 1990 physical upon 
separation.  In his appeal to the Board, the Veteran stated 
that he did not mention his back pain to the examiner at that 
time because his pain was "intermittent," a 
characterization that would call into question any later 
claim of continuity.  After separation from active duty, the 
Veteran continued his role as a C-130 navigator in the Air 
Force Reserve.  As such, he underwent annual physical 
examinations to clear him for flights.  In each of the 
physicals from July 1991 to July 1997, the Veteran denied 
experiencing back pain.  In his June 2005 Notice of 
Disagreement, the Veteran concedes that he did not report 
suffering back pain in these physicals, as he assumed it was 
"just a part of flying."

The Veteran was first diagnosed with ankylosing spondylitis 
in a September 1998 visit to Montgomery Rheumatology 
Associates (MRA).  The impetus for the Veteran's visit, 
however, was hip pain, not back pain.  Dr. James Jakes, the 
physician from MRA who examined the Veteran, stated both that 
the Veteran was not experiencing neck or lower back pain at 
the time of his visit, and that the Veteran would go months 
at a time without experiencing any pain whatsoever.  

The Board finds the 10 year gap between the Veteran's in-
service complaint of back pain and ultimate diagnosis of 
ankylosing spondylitis to be probative.  In making its 
decision, the Board may consider the length of the period 
following service where the Veteran did not report the 
symptoms being complained of in the present issue.  Maxson v. 
Gober, 230 F.3d 1130, 1133 (Fed. Cir. 2000).  Also, to the 
extent that the Veteran claims that his back pain was 
continuous but self-medicated, this statement is outweighed 
by the number of instances in, and regularity with which the 
Veteran denied experiencing pain.  Though the Veteran states 
that he did not inform the Air Force examiners who 
administered his physicals about his back pain because he 
thought his pain was normal or because he wanted to be 
cleared to fly, neither of those explanations could account 
for the fact that he did not tell his physician at MRA about 
experiencing any back pain.

Based on the foregoing, the Board cannot find that the 
Veteran's current ankylosing spondylitis was present during 
service, or that it was manifest within one year of the 
Veteran's active duty service.  Accordingly, the Board 
concludes that the Veteran's ankylosing spondylitis was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2004, prior to the initial 
RO decision in this matter.  The letter informed the Veteran 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
After the filing of the claim and the issuance of both the 
rating decision and the Statement of the Case, the Court of 
Appeals for Veterans Claims held that the notice requirement 
of the VCAA applies to all five elements of a service 
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Though the Veteran was never specifically informed 
of the evidence that would prove his degree of disability and 
effective date of service connection, neither element is at 
issue here, as his claim is being denied.  Any failure to 
provide such information is thus not prejudicial.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO obtained the Veteran's service treatment records 
from December 1989 to April 2004.  Records from the Veteran's 
five years of service preceding this period are unavailable, 
and the RO made a formal finding of this fact in an April 
2009 letter.  The Veteran reported that his original medical 
records which were in his care were stolen from his car while 
on a temporary duty assignment.  

The RO was diligent both in attempting to obtain the 
Veteran's service treatment records and of apprising him of 
other evidence that he could submit to substantiate his 
service connection claim.  The RO sought to obtain the 
Veteran's records from the Record Management Center, the 
National Personnel Records Center, and from the Veteran 
himself.  In a June 2004 letter, the Veteran was informed of 
the various types of evidence he could submit in support of 
his claim.  When the Veteran subsequently informed VA of the 
theft of his records, the RO asked the Veteran in a July 2004 
letter for any additional information he may have.  A similar 
letter was sent in March 2009.  The VA has thus satisfied the 
heightened duty to assist that arises in cases with missing 
service treatment records.  

Despite the unavailability of the Veteran's service treatment 
records, the RO did obtain the relevant private treatment 
records of which it was informed.  The Veteran was also 
provided with a VA compensation and pension examination in 
September 2004.  The Board notes that the evidence already of 
record is adequate to allow resolution of the appeal.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Service connection for ankylosing spondylitis is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


